  Case 2:19-cr-00877-CCC Document 34 Filed 01/30/20 Page 1 of 6 PageID: 356



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA             :      Hon. Claire C. Cecchi
                                     :
      v.                             :      Crim. No. 19-877 (CCC)
                                     :
MATTHEW BRENT GOETTSCHE,             :
[DEFENDANT TWO]                      :
JOBADIAH SINCLAIR WEEKS,             :
JOSEPH FRANK ABEL,                   :
SILVIU CATALIN BALACI                :


  GOVERNMENT’S MOTION FOR ALTERNATIVE VICTIM NOTIFICATION
                 UNDER 18 U.S.C. § 3771(d)(2)

      The United States of America (Craig Carpenito, United States Attorney for

the District of New Jersey, by Anthony P. Torntore, Assistant United States

Attorney) hereby respectfully moves this Court, pursuant to Title 18, United

States Code, Section 3771(d)(2), for authorization to employ the victim

notification procedures described below, in lieu of those prescribed by sections

3771(a), (b) and (c), on the grounds that the number of potential victims in this

case makes it impracticable to accord all of the victims the rights described in

subsection 3771(a).

                                 BACKGROUND

      On December 5, 2019, a grand jury sitting in the District of New Jersey

returned an Indictment charging defendants Matthew Brent Goettsche

(“Goettsche”), Jobadiah Sinclair Weeks (“Weeks”), Silviu Catalin Balaci

(“Balaci”) and one additional co-defendant with one count each of wire fraud

conspiracy, in violation of 18 U.S.C. § 1349, and conspiring to promote the sale

of an unregistered security, contrary to 15 U.S.C. § 77e and 77X, in violation of
  Case 2:19-cr-00877-CCC Document 34 Filed 01/30/20 Page 2 of 6 PageID: 357



18 U.S.C. § 371 (Crim. No. 19-877) (the “Indictment” or “Ind. ¶”) (Ex. A). The

Indictment additionally charged defendant Joseph Frank Abel (“Abel”) with

conspiring to promote the sale of an unregistered security, contrary to 15

U.S.C. § 77e and 77X, in violation of 18 U.S.C. § 371. The charges contained

in the indictment relate to the defendants’ operation and promotion of Bitclub

Network (“BCN”).

      As alleged in the indictment, BCN was a worldwide fraudulent scheme

that solicited money from investors in exchange for shares of pooled

investments in cryptocurrency mining and that rewarded existing investors for

recruiting new investors. Founded in 2014, BCN held itself out as a profit-

seeking business venture. Investors paid a $99 membership fee to be a part of

BCN and then were provided the option to pay additional money for shares in

what BCN purported were three mining pools that BCN would sustain using

investor funds by, for example, purchasing mining equipment and computer

power and engaging in cryptocurrency mining.

      In fact, BCN solicited early investment by “faking” mining -- i.e., claiming

that BCN operated a cryptocurrency mining pool when it in fact did not. BCN

further made and caused others to make materially false and fraudulent

pretenses, representations, and promises to, and concealed material facts from,

investors regarding aspects of BCN’s investment products, including the

information that was displayed to BCN’s investors as proof of “bitcoin mining

earnings” that purportedly were generated through BCN’s bitcoin mining pool.
  Case 2:19-cr-00877-CCC Document 34 Filed 01/30/20 Page 3 of 6 PageID: 358



Through this scheme, BCN defrauded a significant number of investors in the

United States and around the world.

                      THE CRIME VICTIMS’ RIGHTS ACT

      The Crimes Victims’ Rights Act (“the Act”), codified at Title 18, United

States Code, Section 3771, provides certain rights to victims in federal criminal

proceedings. Among these rights is the right to “reasonable, accurate, and

timely notice” of public court proceedings. 18 U.S.C. § 3771(a). The Act

requires “[o]fficers and employees of the Department of Justice and other

departments and agencies of the United States engaged in the detection,

investigation, or prosecution of crime shall make their best efforts to see that

crime victims are notified of, and accorded, the rights described in subsection

[3771](a),” 18 U.S.C. § 3771(c)(1), and it instructs the Court to “ensure that the

crime victim is afforded” those rights. 18 U.S.C. § 3771(b). The Act defines a

crime victim as “a person directly and proximately harmed as a result of the

commission of a Federal offense,” 18 U.S.C. § 3771(e), and recognizes that, for

crimes involving multiple victims, the Court has discretion to adopt procedures

to accord victim rights without unduly interfering with the criminal

proceedings. Thus, 18 U.S.C. §3771(d)(2) provides:

      In a case where the court finds that the number of crime victims makes
      it impracticable to accord all of the crime victims the rights described in
      subsection (a), the court shall fashion a reasonable procedure to give
      effect to this chapter that does not unduly complicate or prolong the
      proceedings.
  Case 2:19-cr-00877-CCC Document 34 Filed 01/30/20 Page 4 of 6 PageID: 359



The Act places no limitations on the alternative procedures which a Court

may fashion other than that the procedures be reasonable to effectuate the

Act and that they not unduly complicate or prolong the proceedings. Id.

      Here, the “direct and proximate” victims of the charged conspiracy are

the individual investors who purchased shares in BCN. Throughout the

investigation and during the time period leading up to and following the

indictment, special agents of the Federal Bureau of Investigation and the

Internal Revenue Service, and others involved in the investigation, have

worked to identify potential victims of the scheme, including interviewing

investors and reviewing email and social media account records and other

documents relating to the BCN conspiracy. This review revealed that there

are likely thousands of victims in this case; that is, individuals who

purchased shares of BCN in reliance on the various false and fraudulent

misrepresentations made by the defendants and others. The Government has

not yet fully identified or located all of the potential victims in this case.

      This number of victims makes compliance with the notification

requirements outlined in section 3771(a), (b) and (c) impracticable. Neither

the Government nor the Court has the resources to accord all of the victims

the notice required by subsection 3771(a). Indeed, it is unlikely that the

Government will be able to identify, locate, and provide timely and accurate

notification to all of the victims in this case prior to its conclusion.

Accordingly, the task of tracking down and individually notifying the victims

is likely to be cost-prohibitive relative to any potential recovery by the victim.
  Case 2:19-cr-00877-CCC Document 34 Filed 01/30/20 Page 5 of 6 PageID: 360



      However, rather than seek a complete waiver of the notice provisions of

the Act, the United States proposes that the Court authorize it to satisfy its

notice obligations by providing notice by publication, which the Government

has done online at a website managed by the U.S. Department of Justice

since the unsealing of the Indictment. Notice by publication is a reasonable

procedure that will give effect to the Act and will not unduly complicate or

prolong the proceedings.

      Federal courts around the country have approved similar notices in

cases involving numerous victims. See, e.g., United States v. Freedman, No.

5:08CR335, 2009 WL 3784961 (N.D. Ohio Nov. 10, 2009) (permitting victim

notification via a national news release in mail fraud case); United States v.

Peralta, No. 3:08CR233, 2009 WL 2998050 (W.D.N.C. Sept. 15, 2009)

(permitting victim notification to approximately 2,500 victims via publication);

United States v. Saferstein, Crim. No. 07-CR-557, 2008 WL 4925016 (E.D. Pa.

Nov. 18, 2008) (overruling defendant’s objections and permitting victim

notification in a telecommunications fraud case through continued

publication in a national newspaper and website). See also United States v.

Saltsman, No. 07-CR-641-NGG, 2007 WL 4232985 (E.D.N.Y. Nov. 27, 2007)

(website); United States v. Stokes, No. 3:06-00204, 2007 WL 1849846 (M.D.

Tenn. June 22, 2007) (national publication).

      The Government’s online publication directs potential victims to the

U.S. Attorney’s website, where links provide victims with continuous updates

about the status of the case. Given the large number of victims, notification
  Case 2:19-cr-00877-CCC Document 34 Filed 01/30/20 Page 6 of 6 PageID: 361



by publication in this matter is a reasonable procedure that will give effect to

the Act and will not unduly complicate or prolong the proceedings.

                                  CONCLUSION

      Based on the foregoing, the government requests that the Court

determine that notice by publication in this matter is a reasonable procedure

to satisfy the Government’s obligations under 18 U.S.C. § 3771. A proposed

order is attached.
